MR. JUSTICE DAVIS:
I dissent. I would reverse the judgment of the trial court and remand with directions to enter judgment against the plaintiff on the merits of her complaint and against the defendant-on the merits of his cross complaint. To either party I would deny costs both in this court and below.
As I read this record no court by its judgment should stand sponsor for either the husband or the wife, who have here brought to court a story of marital discord which in my opinion shows the one as blameworthy as the other.
From the evidence for the wife, which in large part is made up of meaningless conclusions and abounds in ambiguities, I can squeeze, however, enough facts to sustain the trial court’s finding, in effect that the husband has been guilty of extreme cruelty as the wife charges. That I would make a different finding upon this evidence is not material within the rule of Kerrigan v. Kerrigan, 115 Mont. 136, 143, 144, 139 Pac. (2d) 533; Williams v. Williams, 85 Mont. 446, 449, 450, 278 Pac. 1009, and like decisions by which I must measure this record.
From the evidence for the husband on the other hand I find that the allegations of his cross complaint against the wife, upon which he in his turn asks a divorce, are sustained by all the credible and competent evidence to the point in the record, are-in effect admitted by the wife in the course of her testimony, and are in substance established as an ultimate fact in the case by the trial judge in his findings. Indeed, it is here in weighing the evasive and to me unsatisfactory testimony of the wife: that the principle, to which the majority turns in its opinion,, of Casey v. Northern Pac. Ry. Co., 60 Mont. 56, 68, 198 Pac. 141, should be invoked. But the record does not require that I cite the Casey decision to sustain the conclusion I reach in-ruling the husband’s case. The evidence, as I see it, is all one-way upon both the issue of the wife’s misconduct and the further question whether the husband condoned that misconduct by thereafter resuming marital relations.
*556The judge below found as a fact that the husband did condone the wife’s offense. But this finding is wholly without support in the record as I read the evidence. Certainly in view of the admissions made by the wife when cross examined by the husband’s counsel the clear preponderance of that evidence within the rule of the authorities I have cited is squarely against any finding that there was condonation here. That finding then upon our review consistent with R.C.M. 1947, section 93-216, should be accordingly set aside.
No purpose would be served nor would the reasons for my dissent be made plainer, were I to give in further detail by specific reference to the testimony the foundation upon which I rest my disagreement with the majority opinion. I shall add only that as the record is, and as I interpret it, each of the parties to this suit has made out a cause of divorce against the other, which under R.C.M. 1947, section 21-128, bars to each the relief prayed by complaint and cross complaint respectively. We are not justified then in disregarding the clear mandate of that statute, which vests us with no discretion in the circumstances of this appeal.